       Case 1:18-cv-11386-VSB-KHP Document 343 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                     08/19/2021
SOUTHERN DISTRICT OF NEW YORK

 SPECTRUM DYNAMICS MEDICAL
 LIMITED,
                                                   ORDER ADJOURNING CASE MANAGEMENT
                               Plaintiff,                     CONFERENCES
                   -against-                             18-CV-11386 (VSB)(KHP)


 GENERAL ELECTRIC COMPANY et al.,

                               Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

        The Following Case Management conferences in this matter are hereby adjourned sine

die.

        Thursday, September 9, 2021 at 10:00 a.m.

        Thursday, October 21, 2021 at 10:00 a.m.

        Thursday, November 18, 2021 at 10:00 a.m.

        Thursday, December 16, 2021 at 10:00 a.m.



          SO ORDERED.

 Dated:   August 19, 2021
          New York, New York

                                                            KATHARINE H. PARKER
                                                        United States Magistrate Judge
